Citation Nr: 1019049	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing was held on February 24, 2010, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.  Following the hearing, 
the Veteran submitted additional evidence that had not been 
reviewed by the RO with a waiver of the right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim of entitlement to service connection 
for bilateral hearing loss was last denied by an unappealed 
June 1996 rating decision.  

3.  Evidence submitted subsequent to the June 1996 rating 
decision is new to the claims file and raises a reasonable 
possibility of substantiating the claim.  

4.  The Veteran's right ear hearing loss preexisted his 
period of active service, but the most probative medical 
evidence shows that the Veteran's right ear hearing loss did 
not chronically worsen as a result of active service. 

5.  The evidence is at least in relative equipoise regarding 
whether the Veteran's left ear hearing loss is related to 
active service.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision which denied the claim for 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009);           38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1103 (2009).

2.  The evidence received subsequent to the June 1996 rating 
decision is new and material and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (2009); 38 C.F.R. § 3.156(a) (2009).

3.  The preexisting right ear hearing loss was not aggravated 
by active service.          38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.385 (2009).

4.  Resolving the benefit of the doubt in favor of the 
Veteran, service connection for left ear hearing loss is 
granted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the Veteran with notice in 
October 2007 prior to the initial decision on the claims in 
November 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the October 2007 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The October 2007 letter notified the Veteran with the type of 
evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.   

With respect to the Veteran's claim to reopen, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The duty to notify requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements of Kent 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication. Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records, private treatment records, and Social Security 
Administration (SSA) records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claims.  The Veteran 
testified at the February 24, 2010 hearing that he received 
ongoing medical treatment at the Bay Pines VA health care 
system and the Sarasota VA community-based outpatient clinic.  
The record shows that the Veteran submitted the updated VA 
treatment records from Bay Pines VA health care system which 
included the Sarasota VA community-based outpatient clinic 
records.  Therefore, a remand is not necessary to obtain any 
additional records.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In addition, the Veteran was afforded a VA 
examination in November 2008.  The VA examiner performed a 
physical examination, reviewed all of the records in the 
claims file, considered the Veteran's statements and the lay 
statements, and provided a medical opinion with a supporting 
rationale.  Thus, the Board finds that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board acknowledges that the VA examiner did not provide a 
medical opinion as to the etiology of the Veteran's left ear 
hearing loss.  However, there is no prejudice to the Veteran 
as the claim for service connection for left ear hearing loss 
is being granted.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

I.	New and Material Evidence

Initially, the Board notes that the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was first denied by a May 1993 rating decision.  In the 
decision, it was noted that the Veteran's claim was denied 
because the Veteran's right ear hearing loss preexisted 
service and the evidence did not show an increase in 
severity.  Furthermore, the RO determined that service 
connection for left ear hearing loss was denied as there was 
no evidence to show that the left ear hearing loss was 
incurred in service or within a year from separation from 
service.  The Veteran was notified of that decision and of 
his procedural and appellate rights; however, he did not 
submit a notice of disagreement.  Therefore, the decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
Veteran has submitted several claims to reopen and his claim 
was last denied by a June 1996 rating decision.  The RO 
determined that new and material evidence had not been 
submitted to reopen the claim as the new evidence did not 
show that the claimed conditions were incurred in or 
aggravated by military service.  The Veteran was provided 
notification of his appellate and procedural rights and did 
not appeal the decision.  Therefore, the June 1996 rating 
decision is final.  38 C.F.R. § 20.1103.  

The Veteran submitted a petition to reopen his claim for 
service connection in August 2007.    

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous denial in 
June 1996 consisted of the service treatment records, VA 
treatment records, private treatment records, and the 
Veteran's statements.  As noted above, the June 1996 rating 
decision denied the Veteran's claim for right ear hearing 
loss because there was no evidence to show that the 
preexisting right ear hearing loss increased in severity 
during active service.  The RO also denied service connection 
for left ear hearing loss as there was no evidence that left 
ear hearing loss was incurred in active service.  

As the previous denial of service connection for right ear 
hearing loss was premised on a finding that there was no 
evidence that the preexisting right ear hearing loss 
increased in severity during active service, for evidence to 
be new and material, (i.e., relating to unestablished facts 
necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim), the evidence would 
have to tend to show the preexisting right ear hearing loss 
was aggravated or increased in severity during active 
service.  With respect to the left ear hearing loss, the 
evidence would have to tend to show that the Veteran's left 
ear hearing loss was incurred in active service.  

The evidence associated with the claims file subsequent to 
the June 1996 rating decision includes VA treatment records, 
the Veteran's statements and hearing testimony, and private 
treatment records.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
June 1996 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection.  
In particular, the Board finds that the VA treatment records 
are new and material.  Specifically, the July 2007 VA 
treatment record noted that the Veteran's preexisting hearing 
loss worsened during his active service as a result of his 
military occupational specialty.  In addition, in another 
July 2007 VA treatment record, the VA physician opined that 
military noise exposure more likely caused the Veteran's 
current hearing loss.  The Board must presume the credibility 
of this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Accordingly, as the medical evidence indicates 
that the Veteran's preexisting right ear hearing loss 
worsened during active service and the Veteran's left ear 
hearing loss was more likely related to noise exposure, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for bilateral hearing loss.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claims 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and he has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

III.	Right Ear Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.          § 1111.  
History provided by the Veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that '[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.'  
38 U.S.C.A.            § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Upon entrance to the Veteran's period of active service in 
April 1966, the enlistment physical examination report 
reveals audiometric findings for the right ear as follows:  
35 decibels (dB) at 500 Hertz (Hz), 50 dB at 1000 Hz, 55 dB 
at 2000 Hz, and 50 dB at 4000 Hz.  The examiner assigned a 
"2" under "H" for hearing in the physical profile block on 
the PULHES chart.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "H" for hearing.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment").  The Board 
notes that prior to November 1967, audiometric results were 
generally reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  However, conversion of the pre-enlistment 
audiometric findings would be unfavorable to the Veteran.  If 
the findings were converted, when compared to the findings at 
separation, it would appear that the Veteran's preexisting 
right ear hearing loss had improved.  Therefore, by 
interpreting the medical evidence in a favorable light, the 
audiometric findings at entrance will not be converted.  In 
the accompanying report of medical history, the Veteran 
checked yes as to having experienced hearing loss.  In the 
section entitled Physician's summary and elaboration of all 
pertinent data, the examining physician noted that the 
Veteran had a hearing deficit of the right ear.  Therefore, 
the Board finds that the Veteran was noted to have a 
preexisting right ear hearing loss prior to entrance to 
active service and the presumption of soundness does not 
attach.  

As the Board finds that right ear hearing loss has been shown 
to have existed prior to the Veteran's induction into active 
duty, the Board must next address whether this disability 
increased in severity or was aggravated during his period of 
active service.  As noted, a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a) (2009).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has found that, the 
preexisting right ear hearing loss did not increase in 
severity during active service.  Initially, aside from the 
audiological testing at entrance and separation, the Board 
finds it noteworthy that the service treatment records are 
silent to any actual complaints or treatment for hearing loss 
during his military service.  The separation examination 
report includes audiometric findings for the right ear as 
follows:  20 dB at 500 Hz, 50 dB at 1000 Hz, 55 dB at 2000 
Hz, 55 dB at 3000 Hz, and 45 dB at 4000 Hz.  In section 73 of 
the separation examination report, entitled Notes and 
significant or interval history, the results of an ENT 
consultation were included.  The audiometric findings for the 
right ear were as follows: 35/25 dB at 500 Hz, 55/40 dB at 
1000 Hz, 60/45 dB at 2000 Hz, 55/55 dB at 3000 Hz, and 50/20 
dB at 4000 Hz.  The Board recognizes that the latter 
audiometric findings from the ENT consultation show higher 
levels of auditory threshold loss and, therefore, the Board 
will use the audiometric findings under section 73.  In 
comparing the auditory thresholds of the right and left ears 
at entrance and separation, the Board observes that the 
audiometric findings at separation are essentially identical 
to the audiometric findings at entrance.  Indeed, the 
examining physician noted that the Veteran had a congenital 
neurosensory hearing loss of the right ear and continued to 
assign a "2" under "H" of the PULHES chart.  The Board 
notes that there was a slight 5 decibel increase at 1000 Hz 
and at 2000 Hz.  However, in section 71 of the separation 
examination report, the recorded audiometric findings were 
essentially identical to or of less severity than the 
audiometric findings recorded prior to entrance to active 
service.  In addition, there is no evidence of any complaints 
or documentation of right ear hearing loss following service 
until the 1990s, more than 30 years after separation from 
active service.  Moreover, the July 2007 VA examiner reviewed 
the service treatment records and the post-service medical 
evidence and opined that the Veteran's right ear hearing loss 
was not aggravated by military acoustic trauma.  The examiner 
specifically noted that the Veteran had moderate right ear 
hearing loss at entry and moderate right ear hearing loss at 
separation.  The Board acknowledges the VA treatment records 
which note that the Veteran's hearing loss was noise induced 
and most likely service connected.  The July 2007 VA 
physician also recorded the Veteran's history and opined that 
the Veteran's preexisting hearing loss worsened during 
service.  However, the Board affords greater probative value 
to the July 2007 VA examiner's opinion as the examiner 
specifically noted the audiometric findings during service 
and the degree of hearing loss upon entry and exit from 
active service.  Furthermore, the examiner provided reasons 
for the provided medical opinion.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  Thus, the evidence does not show that the 
Veteran's preexisting right ear hearing loss was aggravated 
by his period of active service.  

The Board has considered the Veteran's statements regarding 
the worsening of his right ear hearing loss during service 
due to noise exposure.  The Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and right ear hearing loss problems during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that his 
preexisting right ear hearing loss was permanently aggravated 
by active service.  A layperson is generally not deemed 
competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In light of the above, an increase in the severity of the 
Veteran's preexisting right ear hearing loss has not been 
shown and, consequently, aggravation cannot be conceded.  38 
C.F.R. § 3.306(b).  Therefore, the preponderance of the 
evidence weighs against service connection for right ear 
hearing loss and the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

IV.	Left Ear Hearing Loss

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left ear 
hearing loss.  

The medical evidence, including the November 2008 VA 
examination report, shows that the Veteran has a current left 
ear hearing loss disability.  See 38 C.F.R. § 3.385.  

The Board recognizes that the service treatment records do 
not reveal any complaints of hearing loss with respect to the 
left ear.  The separation examination report reveals that the 
audiometric findings were within normal limits.  However, the 
Veteran has contended that he was exposed to noise during 
active service.  Specifically, he stated that his military 
occupational specialty (MOS) of power plant operator mechanic 
exposed him to noise from generators.  The Veteran is 
considered competent to report such noise exposure.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In addition, the VA treatment records contain several 
opinions relating the Veteran's current hearing loss to 
active service.  The July 2007 VA treatment record shows that 
the VA physician noted that the Veteran's military noise 
exposure is more likely as not a contributing factor to the 
hearing impairment.  Furthermore, a September 2008 VA 
treatment record included a diagnosis of noise-induced 
hearing loss.  A July 2009 VA treatment record reveals an 
impression that the Veteran's hearing loss was most likely 
service-connected.  A March 2010 VA treatment record noted 
that the Veteran had in-service duties working with a diesel 
generator and had excessive noise exposure to gunfire.  The 
examining physician explained that noise exposure can damage 
the nerves of the ears that receive sound from the ambient 
surroundings.  

In light of the brief opinions rendered, the Board could 
remand this case for another opinion that provides a more 
detailed discussion regarding conclusions reached; however, 
the Board concludes that in this case, as it now stands, the 
evidence of record is at least in relative equipoise as to 
whether left ear hearing loss is related to service.  
Therefore, the Board concludes that remand is not necessary 
here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose.)  Instead, 
resolving any benefit of the doubt in favor of the Veteran, 
the Board will grant his claim for service connection for 
left ear hearing loss.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.102.  











	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for left ear hearing loss 
is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


